Order entered November 20, 2020




                                        In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                 No. 05-20-00964-CV

     IN RE COMMONWEALTH ENTERTAINMENT GROUP LLC
  FORMERLY D/B/A BUNGALOW NOW D/B/A XOXO SOCIAL, Relator

          Original Proceeding from the 193rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-16251

                                       ORDER
                  Before Justices Whitehill, Pedersen, III, and Carlyle

      Based on the Court’s opinion of this date, we GRANT relator’s November

10, 2020 motion and DISMISS this original proceeding. Having dismissed the

original proceeding, we also DENY relator’s emergency motion for temporary

relief as moot.


                                               /s/    CORY L. CARLYLE
                                                      JUSTICE